Citation Nr: 0004312	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served in the Army National Guard of Puerto 
Rico from August 1972 to August 1976, which included a period 
of active duty for training from January 11 to May 21, 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in St. Petersburg, Florida, 
presently has jurisdiction over this case.  The Board 
remanded this case in January 1996 and September 1997.  The 
requested development was accomplished and the case has been 
returned to the Board for further appellate review.

It is noted that the appellant and his wife testified at a 
hearing before the undersigned Member of the Board on June 
16, 1997, and a transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  Service medical records do not reflect treatment or 
diagnosis of a back injury during the appellant's qualifying 
periods of active duty for training or inactive duty training 
in the Army National Guard of Puerto Rico, and there is no 
medical-nexus evidence showing a relationship between any 
current disability of the back and a related disorder treated 
during service.

2.  Service medical records do not reflect treatment or 
diagnosis of an acquired psychiatric disorder during the 
appellant's qualifying period of active duty for training.

3.  Service medical records document that the appellant was 
treated on one occasion during his active duty for training 
(in April 1973) for a condition which was later considered by 
a physician to be representative of an acute exacerbation of 
bronchial asthma.  However, a chronic disability related 
thereto was not clinically identified during his active duty 
for training service, and there is no medical-nexus evidence 
showing a relationship between any current asthma disability 
and a related disorder treated during his active duty for 
training service.


CONCLUSION OF LAW

The appellant has not established by a preponderance of the 
evidence that he is a veteran for purposes of his claims of 
service connection for a back disorder, an acquired 
psychiatric disorder, and asthma.  38 U.S.C.A. § 101(22), 
(24) (West 1991); 38 C.F.R. § 3.6(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As detailed above in the Introduction, the appellant was a 
unit member of the Puerto Rico Army National Guard from 
August 1972 to August 1976, with an initial period of 
"active duty for training" as a member of the Army Reserves 
from January 11 to May 21, 1973, and additional periods of 
inactive duty training (weekend drills and two-week summer 
camps) for National Guard members from July 25 to August 5, 
1973, July 6-20, 1974, July 6-20, 1975, June 9-10, 1976, and 
from June 13-27, 1976.  See Army National Guard Retirement 
Credits Record.  His service records reflect that he was 
administratively discharged from the Army National Guard in 
August 1976 for failure to meet retention standards due to a 
medical condition - bronchial asthma - as determined by a 
medical evaluation board.  See Medical Condition - Physical 
Profile Record, dated August 14, 1976.

With respect to the above-cited dates, the United States 
Court of Appeals for Veterans Claims (the Court) has 
consistently held that only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  See 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).

Applicable law and regulations provide that full-time duty in 
the Armed Forces performed by Reserves for training purposes 
as well as federalized active duty for training by members of 
the National Guard under title 32 is qualifying service for 
VA disability compensation benefits.  38 U.S.C.A. § 101(22), 
(24) (West 1991); 38 C.F.R. § 3.6(a), (c) (1999).

However, the Court has held that a claimant must first 
establish status as a veteran if his/her claim is based on 
Guard/Reserves service.  See Laruan v. West, 11 Vet. App. 80 
(1998) (en banc) (without predicate veteran status there is 
no cognizable claim to be made before VA or the Court under 
title 38).  A claimant attempting to establish veteran status 
based upon a period of active duty for training (ADT) or 
inactive duty for training (IDT) must show entitlement to 
service connection under the law and regulations germane 
thereto, see 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.306 (1999), by a "preponderance of the 
evidence".  Laruan, 11 Vet. App. 80, 84 (1998) (citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991), the Court 
stated that before becoming entitled to "status" as a 
claimant for VA benefits, an appellant must first demonstrate 
by a preponderance of the evidence that he or she is a 
"veteran"; only after predicate status is established does 
a claimant come under the aegis offered by title 38 to 
"veterans"); see also Villeza v. Brown, 9 Vet. App. 353, 
357 (1996); aff'd, 114 F.3d 1206 (Fed. Cir. 1997 (table).

The Court further held in Laruan that the "relaxed 
evidentiary thresholds" inherent in concepts of what 
evidence will "well ground" a claim for veterans benefits, 
and what constitutes "new and material" evidence required 
to reopen a previously denied claim, which if satisfied, 
afford veterans the "duty to assist" and "benefit-of-the 
doubt" provisions of 38 U.S.C.A. § 5107(a) and (b), apply 
only to "claimants" who have achieved "veteran" status for 
themselves or based on the service of another (in the case of 
dependents), and therefore, these concepts/provisions will 
not apply in determining whether an individual has the 
requisite "status" to be considered a claimant.  Laruan, 11 
Vet. App. at 85-86.

In view of the above, the Board must initially consider 
whether a preponderance of the evidence shows that the 
appellant is "veteran" with respect to each disability he 
has claimed entitlement to service connection, as listed on 
the title page of this decision.

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d) (1999).  "Service 
connected" means that a disability was incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 C.F.R. § 3.1(k).  "Active military, naval, 
or air service" means active duty, to include any period of 
qualifying active duty for training, see supra, during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty, and for any 
period of inactive duty training during which the individual 
was disabled from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6(a).

Under pertinent law and VA regulations, service connection 
may be granted if the facts shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).  The Court has held that establishing service 
connection requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the asserted in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).
Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  38 C.F.R. § 3.303(b) (1999); see Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability 
in service can be shown by either evidence contemporaneous 
with service or evidence that is post-service.  Savage, 10 
Vet. App. at 495.  However, a claimant diagnosed with a 
chronic condition shown after service must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  See Voerth v. West, 13 Vet. App. 
117 (1999).

Alternatively, service connection may be granted for any 
disease diagnosed after service if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Back Disorder

The appellant's filed a claim for service connection for a 
back disorder in June 1990.  He did not then specify when 
this alleged injury occurred, but he later explained the 
circumstances of the injury at a hearing before a Hearing 
Officer in July 1992.  At that hearing, he alleged that he 
injured his back unloading some beds from a truck while on 
ADT in 1973 at Fort Polk, Louisiana.  In support of his 
claim, statements from two former National Guard members who 
served with the appellant on ADT in 1973 were associated with 
the file.  These individuals, whose statements are dated in 
February 1993, corroborated the appellant on his account of 
the back injury.  The appellant stated on appeal that he did 
not seek official treatment for his back injury in 1973; 
rather, he claimed that he self-treated it with ice packs and 
over-the-counter pain relief medications (aspirin and 
Tylenol).  His wife corroborated his account of this injury 
as well and treatment provided for same at a hearing before 
the undersigned in June 1997.

Service medical records are entirely negative for treatment 
or diagnosis of a back injury or residual chronic disability 
of the lumbar spine.  His ADT separation examination 
conducted in May 1973 reflects no complaints or abnormal 
clinical findings regarding his back.  Moreover, additional 
service records generated as a result of his IDT duty 
periods, to include the report of a March 1976 quadrennial 
examination, are similarly negative for any complaints, 
treatment or diagnosis of a back disorder.  Following 
service, no complaints or diagnosis of a back disorder was 
reported or identified on the VA compensation examinations 
conducted in October 1975 and January 1977.  The record 
reflects that the appellant was initially treated for a back 
injury after service in January 1979, at which time he was 
privately hospitalized in Puerto Rico with an admission 
history significant for a reported fall from his driver's 
seat in June 1978 that resulted in severe low back pain since 
the injury.  Subsequently, the record reflects that he 
developed a herniated disc at L4-5.  More recently, VA 
outpatient records reflect treatment for low back pain with 
L-4-5 radiculopathy and paraspinal muscle spasms.

In view the above, the Board concludes that the appellant has 
not established "veteran" status for purposes of this claim 
by a preponderance of the evidence.  Laruan, 11 Vet. App. at 
85-86.  As stated above, there is no competent medical 
evidence showing treatment or diagnosis of a back injury 
during any of the appellant's periods of ADT and IDT, and in 
view of the fact that the condition is not shown by treatment 
or a diagnosis until years after service, specifically, in 
1979, at which time he reported a history of injuring his 
back in June 1978, the Board concludes that a preponderance 
of the evidence does not show he has established veteran 
status for purposes of this claim.  Further, even assuming 
the veracity of the lay accounts of record submitted with 
this appeal as to the 1973 ADT bed unloading accident, as 
there is no contemporaneous evidence of in-service treatment 
for same, combined with the fact that there is no competent 
evidence showing continuity of symptomatology for that injury 
in the years after service, given the 1979 account of an 
intercurrent back injury, the Board finds an overwhelming 
preponderance of the evidence to be against this claim on the 
issue of "veteran" status.  This latter finding is 
evidenced by the fact that no treatment of a back injury was 
shown until 1979 when he injured his back in the 1978 car 
seat accident.  In view thereof, the Board further finds that 
there is no evidence of a medical nexus between the alleged 
account of a back injury from his ADT service and putative 
continuos symptomatology of same in the years after service.  
Voerth, 13 Vet. App. 117 (1999).  Accordingly, it is not 
shown by a preponderance of the evidence that the appellant 
is a veteran for purposes of his claim of service connection 
for a back disorder.

Accordingly, the claim of entitlement to service connection 
for a back disorder is denied.

Acquired Psychiatric Disorder

A preponderance of the evidence does not show that the 
appellant is a veteran for purposes of his claim of service 
connection for an acquired psychiatric disorder, and 
accordingly, service connection is not warranted for this 
disorder, which was recently diagnosed in July 1998 as major 
depression with psychotic features.  While service medical 
records reflect that the appellant checked "yes" for a 
history of nervous trouble on his March 1976 quadrennial 
examination, and that he was being treated for a "nerve" 
condition when a medical evaluation board was requested to 
review his case in July 1976, his service records do not 
document that he was ever treated or diagnosed with a nervous 
disorder while on ADT service in January-May 1973.  Prior to 
1976, a VA psychiatric examination conducted in October 1975 
diagnosed the appellant with hysterical neurosis, conversion 
type, and a VA outpatient report dated in November 1975 
denoted that he was unable to perform his duties due to 
"extreme anxiety."  However, notwithstanding these 
historical references, no psychiatric abnormalities were 
found on the March 1976 quadrennial examination and the 
medical board's evaluation in August 1976 did not document a 
diagnosis of a nervous condition or any acquired psychiatric 
disorder.

Further, the record reflects that a psychiatric disorder was 
first clinically identified by a diagnosis after his National 
Guard service in September 1976 when the appellant was 
hospitalized for "anxiety neurosis with paranoid features."  
See Discharge Summary from N. S. De Los Angeles medical 
facility, of record.  Subsequent medical records reflect that 
he was seen in a VA mental health clinic on a number of 
occasions in 1976 and 1977 (although it is not known what 
diagnosis, if any, was reported), and that he was diagnosed 
with schizophrenia, undifferentiated type, on a VA 
psychiatric examination in February 1977.  And, as noted 
above, voluminous VA medical records dated through 1998 
reflect a long history of treatment for anxiety complaints 
and depression which were recently diagnosed as major 
depression with psychotic features.  However, it is noted 
that extensive development efforts were undertaken to procure 
medical records that the appellant claimed showed treatment 
for his psychiatric disorders in 1973 (the Bay Jones Hospital 
at Fort Polk) and from private psychiatrists in the 1973-75 
period, to include records from a Dr. Pagan, but a records 
search for these records produced negative results.

As an acquired psychiatric disorder is plainly a disease 
process rather than an injury, only his qualifying period of 
ADT from January to May 1973 can be considered for purposes 
of this claim.  38 C.F.R. § 3.6(a).  In this case, there is 
no competent medical evidence that relates the nervous 
disorder identified on the July 1976 request for a medical 
evaluation board or any subsequently diagnosed acquired 
psychiatric disorder as being incurred or aggravated during 
his qualifying period of ADT.

As there is no competent medical evidence showing treatment 
or diagnosis of this condition during the appellant's 
qualifying period of ADT, and in view of the fact that the 
condition is not shown by a diagnosis until after his ADT, 
the Board concludes that a preponderance of the evidence does 
not show he has established veteran status for purposes of 
this claim.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) (if claim relates to period of ADT, disability must 
have manifested itself during that period; otherwise, period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim).

Moreover, to the extent that the appellant has testified on 
appeal and made other statements regarding what medical 
professionals may have told him in the past concerning the 
etiology of his nervous condition (the aforementioned Dr. 
Pagan and another unidentified psychiatrist), such statements 
are of insufficient evidentiary value to outweigh the balance 
of the evidence which is against the claim.  If hearsay 
evidence is generally regarded as insufficient to render a 
claim well grounded, the Board is certain that such evidence 
is of equally insufficient value in Laruan-based analysis of 
a claim.  See e.g. Robinette v. Brown, 8 Vet. App. 69 (1995) 
(hearsay medical evidence, transmitted by a layperson, cannot 
be sufficient to render a claim well grounded; connection 
between what a physician said and a layperson's account of 
what that physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence).

Accordingly, service connection for an acquired psychiatrist 
disorder is denied.

Asthma

Service records indicate that the appellant was treated for 
bronchitis in April 1973 while on ADT at Fort Polk.  In 
September 1980, the appellant's treating physician, Dr. M. 
Fuertes, M.D., testified under oath that he had reviewed the 
appellant's service medical records and, together with the 
other evidence then of record, concluded that the bronchitis 
treatment in April 1973 was actually an acute exacerbation of 
bronchial asthma.  As stated above, the record reflects that 
he was treated for asthma on a number of occasions during his 
IDT duty periods, specifically, on June 14 and 21, 1976 (sick 
slips), which later resulted in his discharge by medical 
evaluation board proceedings in August 1976.  Additional 
private medical records reflect that the appellant was 
treated for asthma attacks on a number of occasions between 
June 1973 and August 1976, but these occasions were not 
during periods of ADT or IDT military service in the Army 
National Guard.  Post service medical records reflect a long 
history of treatment for recurrent bouts of bronchial asthma.

The medical evidence in this case clearly documents that the 
appellant had an asthma attack while on ADT in April 1973, as 
substantiated by the clinical report of that date that showed 
treatment for bronchitis and Dr. Fuertes medical judgment 
that the incident was actually an acute bout of his bronchial 
asthma, which other medical records in the file reflect a 
history pre-dating service from 1971.  However, given the 
fact that the available service records show no further 
treatment for the asthma attack during the balance of his ADT 
service, and given that no complaints or diagnosis for same 
was reported or identified on his ADT separation examination 
conducted in May 1973 (the appellant reported that he was in 
"good health" and no clinical abnormalities were found for 
any body system), the Board finds that a chronic disability 
manifested by asthma was not shown in his ADT service.  
Caluza, supra.  Moreover, although there is a sporadic 
history of medical treatment for recurrent asthma in the 
years after service, there is no medical-nexus evidence 
showing a relationship between any current asthma disability 
or putative continuous symptomatology and any specific 
disorder treated during his January-May 1973 ADT service.  
See Paulson and Voerth, supra.

Further, it is not enough for this appellant to submit 
medical evidence showing that he was treated for this 
conditions during subsequent service because the applicable 
law and regulations under title 38 permits service connection 
for persons on IDT only for injuries, not disease, incurred 
or aggravated in line of duty.  See Paulson, 7 Vet. App. at 
469-70.  On this point, the Board notes that this case is not 
unlike the facts in Brooks v. Brown, 5 Vet. App. 484, 485 
(1993), wherein the Court upheld a precedent opinion of the 
VA's General Counsel (O.G.C. Prec. 86-90 (July 18, 1990)) 
that held that a myocardial infarction was not an injury for 
purposes of service connection based on IDT service.

In the aforementioned opinion, the General Counsel stated, in 
connection with a discussion of the plain meanings of the 
words injuries and disease from 38 U.S.C.A. §§ 101(24), 1131, 
"[w]e see little more basis for regarding a heart attack as 
an injury than for similarly regarding pneumonia, typhoid or 
yellow fever, small pox or any other ailment which a soldier 
might catch, or which, if he already had it, might disable 
him while on a short tour of duty. In each of such illnesses 
there are physical changes in the body such as congestions 
and swellings, comparable to those which cause a heart 
attack."  The Court in Brooks agreed, stating, ". . . VA's 
precedent opinion that a myocardial infarction is not an 
injury for purposes of service connection for [IDT] 
reservists is not '"inconsistent with the statutory 
mandate"' and does not '"frustrate the policy that Congress 
sought to implement"'.  Brooks, 5 Vet. App. at 487 (citing 
Federal Election Commission v. Democratic Senatorial Campaign 
Comm., 454 U.S. 27, 31-32, 102 S. Ct. 38, 41-42, 70 L.Ed.2d 
23 (1981)).  It seems clear to the Board that the legislative 
intent of the term "injuries" as used in the context of 
service connection based on IDT service was meant to 
encompass the plain meaning of that word, such as, for 
situations where a soldier fell and hurt his knee or other 
extremity.

In line with O.G.C. Prec. 86-90 and Brooks, supra, the 
appellant's asthma attacks sustained while he was on IDT in 
June 1976 clearly represented a disease process as opposed to 
injuries in that, as the General Counsel stated in 86-90, 
"there is no evidence showing that [he] suffered any 
independent blow or injury while on this [IDT] tour which 
would have precipitated the infarction [or seizures]."  In 
this regard, the facts show that the appellant was performing 
IDT physical training exercises in June 1976 when he suffered 
an acute bout of asthma manifested by sudden onset of 
shortness of breath and sneezing.  In the Board's view, this 
asthma condition treated during the IDT periods is not unlike 
the heart attack that the General Counsel in O.G.C. Prec. 86-
90 concluded was a disease process rather than an injury 
under 38 U.S.C.A. §§ 101(24), 1131 - an illness that resulted 
in physical changes in the body such as congestions and 
swellings.

In view of the above, the Board finds that a preponderance of 
the evidence does not show that the appellant is a veteran 
for purposes of his claim of service connection for asthma, 
and accordingly, service connection is not warranted for this 
disorder.  As noted, only his above-cited qualifying period 
of ADT can be considered for purposes of his claim in that 
the disorder is in the nature of a disease process rather 
than an injury, and a chronic disability for same is not 
shown therein.  38 C.F.R. § 3.6(a).

Other Considerations

Finally, the Board acknowledges that it has decided the 
present appeal as to these issues on a different legal basis 
than the RO did.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the Board concludes that 
the appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of "veteran 
status" under the standards set forth in Laruan v. West, 11 
Vet. App. 80 (1998) (en banc).  The result is the same.

With regard to the fact that the asthma and acquired 
psychiatric disorders were considered by the RO under the 
context of "new and material" evidence, the Board observes 
that as stated above, the "relaxed evidentiary thresholds" 
inherent in concepts of what evidence will "well ground" a 
claim for veterans benefits, and what constitutes "new and 
material" evidence required to reopen a previously denied 
claim apply only to "claimants" who have achieved 
"veteran" status for themselves or based on the service of 
another (in the case of dependents), and hence, these 
concepts/provisions do not apply in this case because the 
appellant does not have requisite veteran "status" for any 
of the claims on appeal.  Laruan, 11 Vet. App. at 85-86.


ORDER

Service connection for a back disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for asthma is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

